 1   DAVID L. ANDERSON, CABN 149604
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   S. WYETH MCADAM
            Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5610
            Facsimile: (415) 744-0134
 7          E-Mail: Wyeth.McAdam@ssa.gov
 8   Attorneys for Defendant
 9
                                UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
11
     NADIR ABU ALKASSIM HUSSAIN,                           )
12                                                         )   CIVIL NO. 5:19-cv-01606-SVK
                    Plaintiff,                             )
13                                                         )   STIPULATION AND [PROPOSED]
            vs.                                            )   ORDER FOR EXTENSION OF TIME
14                                                         )   TO FILE CROSS-MOTION FOR
     ANDREW SAUL,                                          )
15                                                         )   SUMMARY JUDGMENT AND
     Commissioner of Social Security,                          OPPOSITION TO PLAINTIFF’S
                                                           )
16                                                         )   MOTION FOR SUMMARY
                    Defendant.                             )   JUDGMENT AS MODIFIED
17
18
             IT IS HEREBY STIPULATED, by and between the parties, by and through their respective
19
     counsel of record, that, with the Court’s approval, Defendant shall have an extension of time to file his
20
     Cross-motion for summary judgment and opposition to Plaintiff’s Motion for Summary Judgment. The
21
     current due date is January 6, 2020. The new date will be February 20, 2020. All other deadlines will
22
     extend accordingly. For any further extension in excess of 45 days, the Court will require Defendant to
23
     certify that it has (1) read Plaintiff's brief and (2) met and conferred with Plaintiff - either in person or
24
     by telephone, not by email - regarding Plaintiff's substantive claims.
25
            This is the first extension of time requested by Defendant in the above-captioned matter.
26
     Defense counsel needs an extension of time because the attorney responsible for briefing needs
27
     additional time to complete review and analysis of the 917-page record, consider the issues raised in
28
     Plaintiff’s brief, determine whether options exist for settlement, accommodate competing workload
     demands, draft the response, and go through the necessary in-house reviews. With regard to competing

     Stip. & Prop. Order for Ext AS MODIFIED; Hussain, 5:19-cv-01606-SVK                           1
 1
     workload demands, in December, defense counsel has had six District Court briefs due, all of which
 2
     courts have already extended once. In December, defense counsel is also taking leave to assist her
 3
     family settle her in-law’s estate. In January, defense counsel has twelve briefs due, several of which
 4
     courts have previously extended time for Defendant to respond. Currently, the Office of the General
 5
     Counsel has undergone an unforeseen reduction of several staff attorneys; Social Security is under a
 6
     hiring freeze and management would have difficulty reassigning this case to another attorney. This
 7
     request is made in good faith with no intention to delay unduly the proceedings. Counsel apologizes to
 8
     the Court and Plaintiff for any inconvenience this delay may cause.
 9
10
11
                                                           Respectfully submitted,
12
     Dated: December 26, 2019
13                                                         By: /s/ David P. Waggoner
                                                           David P. Waggoner
14                                                         Homeless Action Center
15                                                         Attorney for Plaintiff
16                                                         (*by email authorization on 12/26/2019)

17
18 Dated: December 26, 2019                                DAVID L. ANDERSON
19                                                         United States Attorney

20                                                         s/ S. Wyeth McAdam
                                                           S. WYETH MCADAM
21                                                         Special Assistant United States Attorney
                                                           Attorneys for Defendant
22
23                                                 IT IS SO ORDERED:

24
25                                                 __________________________________
26                                                 THE HONORABLE
                                                   UNITED STATES MAGISTRATE JUDGE
27                                                 SUSAN VAN KEULEN
28
                                                   DATE: December 27, 2019


     Stip. & Prop. Order for Ext. AS MODIFIED; 18-6376       2
